Citation Nr: 1229386	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-15 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1994 to November 1994 and from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

In statement dated in September 2009, a private psychologist expressed the opinion that the Veteran's PTSD prevented him from working.  Such represents an inferred claim for a total disability evaluation based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, a review of the Veteran's Virtual VA file shows that a TDIU was subsequently granted, effective March 1, 2011.  See May 2012 Rating Decision.  The Board need not address TDIU as part of this appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for PTSD, currently rated as 50 percent disabling.  The Board has determined that, prior to adjudicating the appeal on the merits, further development is required.

The Veteran receives regular treatment for his PTSD from the VA Medical Center (VAMC) in Fayetteville, Arkansas.  A May 2012 rating decision, available through Virtual VA, and pertaining to issues not presently on appeal, notes the review of treatment records from the Fayetteville VAMC dated May 2011 through August 2011.  These treatment records are not in the claims file, nor are they available on Virtual VA.  The most recent VA treatment notes of record are dated March 2010. 

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, any outstanding VA treatment records should be obtained on remand.

The Board also notes that the Veteran's last compensation examination for his PTSD was conducted in March 2009.  It is now over three years since that evaluation.  Given the amount of time that has passed, and that the matter must be returned for the aforementioned VA treatment records, the Board finds that a new examination should be conducted.  See Allday v. Brown, 7 Vet. App. 517, 526   (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records related to his PTSD treatment from the Fayetteville VAMC, or any other identified VA facility, from March 2010 to May 2011, and from August 2011 to date.  Any negative responses should be noted in the file.

2.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, the Veteran is to be scheduled for a VA mental disorders examination to determine the severity of his service- connected PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the psychiatrist or psychologist conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD. The examiner must conduct a detailed mental status examination.  The examiner is also requested, if possible, to determine and specifically list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's pain disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score. 

The rationale for all opinions expressed should be provided in a legible report. If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran with a Supplemental Statement of the Case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


